DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 15/177,240.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication # 2017/0282014 is published on 10/5/2017
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20200302817 A1 to Williams et al. (Williams)  in view of  US 20200379836 A1  Vaughn; Garfield W. et al. ( Vaughn )
 Claim1.  Williams teaches a system for providing private message monitoring in a virtual class session using natural  language processing (Para 0056 message monitoring portal with language parser), the system configured to communicatively couple a teacher computer, one or more student computers, and a web server over the Internet(Para 0059 transparent digital web communication), the web server comprising: 
a memory having instructions stored thereon (Para 0062 stored instructional system  ); and a processor configured to execute the instructions on the memory to cause the web server (Para 0085 processor access memory  ) to: 
capture a private message between a first student computer and a second student computer (Para 0087 privately to members in group); extract message text from the private message (Para 0087 message extraction ) ;
 Williams does not indicate processing of extracted message text using natural language processing to identify a message topic. Vaughn, however, teaches the extracting text message using natural language processing to identify a message topic (¶0028 natural language program product enable the extending of log-based framework to natural language based virtual agents when a conversation text content is logged). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate extracting of text message using natural language processing to identify a message topic, as taught by Vaughn, into the private message monitoring system of Williams, in order to obtain automatic evaluation of text communication. 
 Williams again does not process the message when the message topic is not a current topic in a virtual class session and transmit a message to the first student computer and the second student computer to stay on topic of the virtual class session. Vaughn, however, teaches the transmitting of message to stay on topic when the message topic is not a current topic in a virtual class session and transmit a message to the first student computer and the second student computer to stay on topic of the virtual class session (¶0066 the natural language processor detecting off-topic message and may take certain actions to bring the conversation back on topic). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate extracting of text message using natural language processing to identify a message topic, as taught by Vaughn, into the private message monitoring system of Williams, in order to correct the conversation conditions. 

Claim 2. Williams teaches the system according to claim 1, wherein the processor being further configured to cause the web server to: provide notice to the teacher computer (Para 0261 teacher empowered to send and receive active notices in an active learning environment) of off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value, transmit a warning message to the first student computer and the second student computer  (Para 0066 virtual meeting space where each attendant is streaming audio and video from their computing device and where others in the space have access (can view and hear) the video and audio streams of all others in that same meeting space).
Williams does not illustrate providing of notice to the teacher computer of the off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value transmit a warning message. Vaughn, however, teaches providing notice to the teacher computer of the off-topic message between first computers and a second computer and when an observed off-topic messages exceeds a predefined value transmit a warning message (¶0053-0055 natural language processor detecting off-topic messages when nodal error levels of log analysis capture transmit message after a predefined value is exceeded at a node  by a consolidator; Para 0056-0062 error thresholds are determined for corrective actions on specific topic; Para 0069 Classifying based on severity allows for prioritized corrections). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate  detecting off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value transmit a warning message, as taught by Vaughn, into the private message monitoring system of Williams, in order to correct the off topic conversation conditions. 

Claim 3. Williams teaches the system according to claim 2, wherein the virtual class session provides live streaming video and streaming audio between the teacher computer and the one or more student computers (Para 0268 classroom chat stream is automatically organized; Para 0066 virtual meeting space where each attendant is streaming audio and video from their computing device and where others in the space have access (can view and hear) the video and audio streams of all others in that same meeting space).

Claim 4. William teaches the system according to claim 1, but does not indicate that the processor being further configured to cause the web server to: when an observed number of off-topic messages between the first student computer other student computers exceeds a predefined value, transmit a behavior message to the first student computer to stay after the virtual class session ends to discuss the off-topic messages. Vaughn, however, teaches observed when number of off-topic messages between the computers exceeds a predefined value, transmit a message to the off-topic messages (Fig.5 element 504 error correction to off topic receptions by virtual agent; ¶0067  natural language processor as  an enhance performance detecting off-topic messages i.e. errors update the virtual agent machine-learning mechanism to provide more accurate, reliable, and relevant responses in subsequent correspondence with users; Para 0056-0062 error thresholds are determined for corrective actions on specific topic). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate  detecting off-topic message between the first student computer and the second student computer; when an observed number of off-topic messages between the exceeds a predefined value, transmit a behavior message to the first student computer to stay after the virtual class session ends to discuss the off-topic messages, as taught by Vaughn, into the private message monitoring system first student computer and a second computers of Williams, in order to correct the off topic discussions. 

Claim 5. William teaches the system according to claim 2, wherein when the off-topic messages are between the first student computer, the second computer, and one or more other student computers, all of the student computers who are a sender or a recipient of the off-topic message are included in the student computers receiving a behavior message to stay after the virtual class session (Para 0175 flash a message to one student or an entire class to specific requirement like to stay after class). 

Claim 6. William teaches a method for providing private message monitoring in a virtual teaching    environment using natural language processing (Para 0056 message monitoring portal with language parser), the system configured to communicatively couple a teacher computer, one or more student computers, and a web server over the Internet(Para 0059 transparent digital web communication), the web server comprising: 
a memory having instructions stored thereon (Para 0062 stored instructional system  ); and a processor configured to execute the instructions on the memory to cause the web server (Para 0085 processor access memory  ) to: 
capture a private message between a first student computer and a second student computer (Para 0087 privately to members in group); extract message text from the private message (Para 0087 message extraction ) ;
 Williams does not indicate processing of extracted message text using natural language processing to identify a message topic. Vaughn, however, teaches the extracting text message using natural language processing to identify a message topic (¶0028 natural language program product enable the extending of log-based framework to natural language based virtual agents when a conversation text content is logged). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate extracting of text message using natural language processing to identify a message topic, as taught by Vaughn, into the private message monitoring system of Williams, in order to obtain automatic evaluation of text communication. 
 Williams again does not process the message when the message topic is not a current topic in a virtual class session and transmit a message to the first student computer and the second student computer to stay on topic of the virtual class session. Vaughn, however, teaches the transmitting of message to stay on topic when the message topic is not a current topic in a virtual class session and transmit a message to the first student computer and the second student computer to stay on topic of the virtual class session (¶0066 the natural language processor detecting off-topic message and may take certain actions to bring the conversation back on topic). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate extracting of text message using natural language processing to identify a message topic, as taught by Vaughn, into the private message monitoring system of Williams, in order to correct the conversation conditions. 
 Claim 7. The method according to claim 6, wherein the method further: provide notice to the teacher computer (Para 0261 teacher empowered to send and receive active notices in an active learning environment) of off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value, transmit a warning message to the first student computer and the second student computer  (Para 0066 virtual meeting space where each attendant is streaming audio and video from their computing device and where others in the space have access (can view and hear) the video and audio streams of all others in that same meeting space).
Williams does not illustrate providing of notice to the teacher computer of the off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value transmit a warning message. Vaughn, however, teaches providing notice to the teacher computer of the off-topic message between first computers and a second computer and when an observed off-topic messages exceeds a predefined value transmit a warning message (¶0053-0055 natural language processor detecting off-topic messages when nodal error levels of log analysis capture transmit message after a predefined value is exceeded at a node  by a consolidator; Para 0056-0062 error thresholds are determined for corrective actions on specific topic; Para 0069 Classifying based on severity allows for prioritized corrections). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate  detecting off-topic message between the first student computer and the second student computer; and when an observed number of off-topic messages between the first student computer and the second student computer exceeds a predefined value transmit a warning message, as taught by Vaughn, into the private message monitoring system of Williams, in order to correct the off topic conversation conditions. 

Claim 8. The method according to claim 7, wherein the method further: when an observed number of off-topic messages between the first student computer other student computers exceeds a predefined value, transmit a behavior message to the first student computer to stay after the virtual class session ends to discuss the off-topic messages (Para 0175 flash a message between students to specific requirement like to stay after class).
William teaches the system according to claim 1, but does not indicate that the processor being further configured to cause the web server to: when an observed number of off-topic messages between the first student computer other student computers exceeds a predefined value, transmit a behavior message to the first student computer to stay after the virtual class session ends to discuss the off-topic messages. Vaughn, however, teaches observed when number of off-topic messages between the computers exceeds a predefined value, transmit a message to the off-topic messages (Fig.5 element 504 error correction to offtopic receptions by virtual agent; ¶0067  natural language processor as  an enhance performance detecting off-topic messages i.e. errors update the virtual agent machine-learning mechanism to provide more accurate, reliable, and relevant responses in subsequent correspondence with users; Para 0056-0062 error thresholds are determined for corrective actions on specific topic). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate  detecting off-topic message between the first student computer and the second student computer; when an observed number of off-topic messages between the exceeds a predefined value, transmit a behavior message to the first student computer to stay after the virtual class session ends to discuss the off-topic messages, as taught by Vaughn, into the private message monitoring system first student computer and a second computers of Williams, in order to correct the off topic discussions. 

Claim 9. The method according to claim 8, wherein when the off-topic messages are between the first student computer, the second computer, and one or more other student computers, all of the student computers who are a sender or a recipient of the off-topic message are included in the student computers receiving a behavior message to stay after the virtual class session ( Para 0175 flash a message to one student or an entire class to specific requirement like to stay after class).
Claim 10. The method according to claim 7, wherein the virtual class session provides live streaming video and streaming audio between the teacher computer and the one or more student computers ( Para 0066 virtual meeting space where each attendant is streaming audio and video from their computing device and where others in the space have access (can view and hear) the video and audio streams of all others in that same meeting space).

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on March 3, 2022 have been considered but found to be not persuasive to the overcome the 35USC§103 rejections.
Applicant assertion on page 9 of the Argument/Remark sections indicated that interpretation could have been motivated by impermissible hindsight. Examiner would like to traverse and assert that performance steps to evaluate as used in claims language for a message topic extraction relevance one of the common natural language processing step.  (MPEP2145.05 I-IV). Under the applicant’s claim environment a student would require to perform step’s common in art as inferred from obviousness analysis from  combination of references on record. This would not be based upon improper hindsight reasoning, Supreme Court indicated that any alleged risk of hindsight bias should not be overemphasized so as to defy common sense. See KSR International Co. v. Teleflex Inc., 550 US. ---, 82 USPQ 12d 1385, 1397 (200&).  Further, the KSR decision makes clear that the teaching, suggestion, motivation (TSM) test is not the only rationale that may be relied upon to support conclusion of obviousness. Nevertheless, in this case, the claims can be rejected for obviousness based o TSM rationale as explained below.
In response to applicant's argument on page 10-12 that the examiner's conclusion of obviousness is based upon break out session communication for text message extraction. So parts of reference do not support the conclusory statement. Examiner would like to point out that the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon some  reasoning. But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure to provide deficiencies in factual situations, such a reconstruction is proper. 
Paragraph 0053 of art on record Vaughn et al. (US 20200379836) clearly  indicate that each node is  providing virtual agent services related to a identified topic. Any off topic text at node would constitute an error. Log analysis device there has been disclosed to associate the errors within a node on which they occurr. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        June 19, 2022

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715